DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/13/2021 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 2-5, 12, 14-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 20100084453 A1).
Regarding claims 2 and 18, Hu discloses a trocar protection device (5) for a surgical stapling instrument (1), comprising: an elongate body extending between an open proximal end portion (52) and a closed distal end portion (51), the proximal end portion defining a cavity (figs. 2-3) therein that is configured to receive and envelop a tissue piercing tip of a trocar member (54/trocar figs. 2-6) of the surgical stapling instrument (1, [0018, 0035-0049]), the elongate body having a diameter that is less than a diameter of a housing  of the surgical stapling instrument (forms conical apex which is less than housing figs. 2-6), the housing (11/13) of the surgical stapling instrument being a loading unit (13) configured to store a quantity of staples  ([0018, 0035-0049], figs. 2-6), and 
a plurality of legs (53) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove defined in a trocar member (capable of coupling to a groove) of the surgical stapling instrument (1), each leg of the plurality of legs includes a barb (24) oriented towards a centerline of the elongate body (concaved grooves form a barb), the barbs configured to engage the annular groove (capable of coupling to a groove),
wherein the distal end portion (51) of the elongated body defines a tapered, blunt configuration and the trocar protection device has a diameter less than the outermost diameter of the loading unit (forms conical apex which is less than loading unit 13 figs. 2-6).
Regarding claims 3-4, Hu discloses the plurality of legs terminates in a barb (concaved barb) defined on an inner surface thereof the barb, each barb extends from an inner surface of each leg of the plurality of legs and configured to releasably engage the annular groove of the trocar member of a surgical instrument wherein the barbs are configured to engage a lip defined on the outer surface of an annular groove of a trocar member of a/the surgical instrument (capable of engaging a lip).
Regarding claim 5, Hu discloses an outer surface of the elongate body defines an annular groove therein (53/52, figs. 2-3), the annular groove configured to allow grasping of the trocar protection device (fig. 2-3). Milliman et al. also teaches having attachment structure 52/54 that shows annular grooves (figs. 2-3).
Regarding claim 12, Hu discloses the trocar protection device is formed from a material suitable for use in a sterilization process (suitable material is undefined and arbitrary).
Regarding claims 14-15, Hu discloses the distal end portion defines a conical configuration defining a blunt tip (abstract, [0018, 0025, 0037, 0041], figs. 2-3) the blunt tip inhibiting a clinician from contacting a tip of a trocar member, the tip completely covers the trocar entire so will inhibit a clinician from contacting the tip of trocar and the distal end portion includes a flange (52/53/54) disposed thereon configured for grasping and Hu discloses the housing (11/13) of the surgical instrument is a loading unit configured to store a quantity of staples ([0035], figs. 2-3).
Regarding claim 19, a recess (6374/6371) disposed between the plurality of legs and the tapered distal end portion, wherein the plurality of legs defines a first diameter, the tapered distal end portion defines an outermost diameter that is less than the first diameter, and the recess defines a third diameter less than the outermost diameter of the tapered distal end portion ([0500-0501], 200-201).

Claim(s) 2-5, 12, 14-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodard, JR. et al. (US 20120080487 A1).
Regarding claims 2 and 18, Woodard, JR. et al. discloses a trocar protection device (6370) for a surgical stapling instrument (10), comprising: an elongate body extending between an open proximal end portion (6372) and a closed distal end portion (6370), the proximal end portion defining a cavity (6374) therein that is configured to receive and envelop a tissue piercing tip of a trocar member (figs. 200-201) of the surgical stapling instrument (10, [0500-0501]), the elongate body having a diameter that is less than a diameter of a housing (12) of the surgical stapling instrument (diameter is smaller, see figs. 1-12 and 195-201), the housing (12/14) of the surgical stapling instrument being a loading unit (30) configured to store a quantity of staples  ([0304-0307], figs. 1-12), and 
a plurality of legs (6373) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove defined in a trocar member (capable of coupling to a groove) of the surgical stapling instrument (10), each leg of the plurality of legs includes a barb (6371) oriented towards a centerline of the elongate body (tip ends form a barb), the barbs configured to engage the annular groove (capable of coupling to a groove),
wherein the distal end portion (6370) of the elongated body defines a tapered, blunt configuration (blunted end figs. 200-201) and the trocar protection device has a diameter less than the outermost diameter of the loading unit (less than loading unit 30 ([0304-0307, 0500-0501],see figs. 1-12 and 195-201)
Regarding claims 3-4, Woodard, JR. et al. discloses discloses the plurality of legs terminates in a barb (tip forms barb) defined on an inner surface thereof the barb, each barb extends from an inner surface of each leg of the plurality of legs and configured to releasably engage the annular groove of the trocar member of a surgical instrument wherein the barbs are configured to engage a lip defined on the outer surface of an annular groove of a trocar member of a/the surgical instrument (capable of engaging a lip).
Regarding claim 5, Woodard, JR. et al. discloses an outer surface of the elongate body defines an annular groove therein (dome shaped with groove bottom, fig. 200 or connects to sheet 6375 to form groove fig. 201), the annular groove configured to allow grasping of the trocar protection device (figs. 200-201). Woodard, JR. et al. also teaches having two 
Regarding claim 12, Woodard, JR. et al. discloses the trocar protection device is formed from a material suitable for use in a sterilization process (suitable material is undefined and arbitrary). Woodard, JR. et al. states: “caps 6370 can be comprised of a rigid material, such as metal, for example. In at least one such embodiment, similar to the above, the flexible material can be molded around the caps 6370” [0501].
Regarding claims 14-15, Woodard, JR. et al. discloses the distal end portion defines a conical configuration defining a blunt tip (figs. 200-201) the blunt tip inhibiting a clinician from contacting a tip of a trocar member, the tip completely covers the trocar entire so will inhibit a clinician from contacting the tip of trocar and the distal end portion includes a flange (figs. 200-201) disposed thereon configured for grasping and Woodard, JR. et al. discloses the housing (12/14/30) of the surgical instrument is a loading unit configured to store a quantity of staples ([0304-0307], figs. 1-12).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 12, 14-15, and 18-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prior (US 20130334279) or, in the alternative, under 35 U.S.C. 103 as obvious over Prior (US 20130334279) in view of Olson et al. (US 20130181036 A1) and further in view of Milliman et al. (US 20090082777 A1).
Regarding claims 2 and 18, Prior discloses a trocar protection device (30) for a surgical stapling instrument, comprising: an elongate body 
a plurality of legs (155) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove (177b) defined in a trocar member (38) of the surgical stapling instrument (10, figs. 1 and 13-16), each leg of the plurality of legs includes a barb (notch/groove forms a barb that hooks, fig. 15) oriented towards a centerline of the elongate body (notch/groove corner barb portion oriented towards center, figs. 15-16), the barbs configured to engage the annular groove (177b), 
wherein the distal end portion (120) of the elongate body (fig. 15) defines a tapered, blunt configuration and the trocar protection device has a diameter less than the outermost diameter of the loading unit ([0058-0068], figs. 11-16). 
In the alternative, if it can be argued that Prior’s (notch/groove forming a barb that hooks) on each leg of the plurality of legs includes is not a barb oriented towards a centerline of the elongate body, the barbs configured to engage the annular groove-
Olson et al. teaches a locking sleeve 400 having legs 402 that coaxially shaft portion 310 of an anvil assembly 340 in which the legs are capable of anvil retainer/trocar 38, each leg of the plurality of legs includes a barb (402b) oriented towards a centerline of a elongate body, the barbs configured to engage a annular groove (368, [0114-0119], figs. 19-23).
Milliman et al. discloses a trocar protection device (10) having  a plurality of legs (22) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove (112/108) defined in a trocar member (108) of a surgical instrument (10, figs. 1-2), each leg of the plurality of legs includes a barb (24) oriented towards a centerline of the elongate body (14), the barbs configured to engage the annular groove (112/108), wherein the distal end portion (20) defines a blunt configuration ([0007, 0030-0039], figs. 1 and 3-5 and also discloses having a different blunt end 340, fig. 8 [0044]).
Given the suggestion and teachings of Prior of having distal end portion having a plurality of legs terminates in a (notch/groove forming a 
Regarding claims 3-4, Prior teaches having a plurality of legs but fails to disclose the plurality of legs terminates in a barb defined on an inner surface thereof the barb, each barb extends from an inner surface of each leg of the plurality of legs and configured to releasably engage the annular groove of the trocar member of a surgical instrument wherein the barbs are configured to engage a lip defined on the outer surface of an annular groove of a trocar member of a/the surgical instrument.
 Milliman et al. teaches a plurality of legs terminates in a barb (16b) defined on an inner surface thereof (figs. 2, 6, and 10) the barb configured to releasably engage an annular groove of a trocar member of a surgical instrument (fig. 6) wherein the barbs are configured to engage a lip defined on an outer surface of an annular groove of a trocar member of a surgical instrument (legs are capable of engaging a lip, fig. 6) and Milliman et al. also teaches having an annular groove/lip (136/147) defined in a member 
Olson et al. teaches the plurality of legs (402) terminates in a barb (402b) defined on an inner surface thereof the barb, each barb extends from an inner surface of each leg of the plurality of legs and configured to releasably engage the annular groove of the trocar member of a surgical instrument wherein the barbs are configured to engage a lip defined on the outer surface of an annular groove (368) of a trocar member of a/the surgical instrument ([0114-0119], figs. 19-23).
Milliman et al. discloses a trocar protection device (10) having  a plurality of legs (22) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove (112/108) defined in a trocar member (108) of a surgical instrument (10, figs. 1-2), each leg of the plurality of legs includes a barb (24) oriented towards a centerline of the elongate body (14), the barbs configured to engage the annular groove (112/108), wherein the distal end portion (20) defines a blunt configuration ([0007, 0030-0039], figs. 1 and 3-5 and also discloses having a different blunt end 340, fig. 8 [0044]).
Given the suggestion and teachings of Prior of having distal end portion having a plurality of legs terminates in a barb to grip a trocar, it 
Regarding claim 5, Prior teaches an outer surface of the elongate body (38) defines an annular groove therein (at 177b), the annular groove configured to allow grasping of the trocar protection device (30). Milliman et al. also teaches an outer surface of the elongate body defines an annular groove therein (around tabs 22 annular grooves are formed and the neck portion at 26/22 form annular grooves), the annular groove configured to allow grasping of the trocar protection device ([0021], figs. 2-7).
Regarding claim 12, Prior teaches the trocar protection device is formed from a material suitable for use in a sterilization process [0039] and 
Regarding claims 14-15, Prior teaches the distal end portion defines a conical configuration (angled sides of 30 form conical configuration) defining a blunt tip (figs. 11-16), the blunt tip inhibiting a clinician from contacting a tip of a trocar member (the tip completely covers the trocar entire so will inhibit a clinician from contacting the tip of trocar and Prior teaches the distal end portion includes a flange-distal end of 30) disposed thereon configured for grasping ([0058-0068], figs. 11-16).  Milliman et al. also teaches the distal end portion defines a conical configuration defining a blunt tip (20), the blunt tip inhibiting a clinician from contacting a tip of a trocar member ([0032], fig. 1-7).
Regarding claim 19, Milliman et al. teaches a recess disposed between the plurality of legs (figs. 1-7) and the tapered distal end portion, wherein the plurality of legs defines a first diameter, the tapered distal end portion defines an outermost diameter that is less than the first diameter (conical tip forms a outermost diameter smaller than legs diameter), and the recess defines a third diameter less than the outermost diameter of the tapered distal end portion (figs. 1-7 – note “a diameter/a first diameter” is arbitrary in which any portion can be taken to obtain “a diameter”).

Response to Arguments
Applicant’s arguments with respect to claims 2-5, 12, 14-15, and 18-19 have been considered but are moot because the arguments do not apply to all of the newly applied art rejection being used in the current rejection.  With respect to Prior Examiner contends that the distal end of the elongate body forms barbs and the trocar protection device has a plurality of diameters with at least one diameter exist that is “less than the outermost diameter of the loading unit”.  Moreover, a diameter/a first diameter” is arbitrary in which any portion can be taken to obtain “a diameter”.  Examiner suggest positively reciting all structure involved in the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731